        Case 9:19-cr-00030-KLD Document 116 Filed 08/18/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

 UNITED STATES OF AMERICA,                             CR 19-30-M-KLD

                 Plaintiff,

 vs.                                                        ORDER

 BRYAN GREGG WATERFIELD
 NASH,

                Defendant.



       Counsel for Defendant Bryan Gregg Waterfield Nash has filed a Motion to

Set Sentencing Hearing for Video Appearance. (Doc. 112.) The United States filed

its opposition on August 17, 2020. (Doc. 115.) Upon consideration of both parties’

concerns, and in light of the public health and safety risks posed by interstate travel

during the ongoing COVID-19 pandemic, the Court finds good cause supports

Defendant’s request to appear at his sentencing hearing by video teleconferencing.

       The Court agrees with the United States that appearing in person is

preferable and the Court would typically require a personal appearance for a

sentencing hearing. However, the factors surrounding Defendant’s travel weigh in

favor of allowing him to appear by video teleconference. The Court notes that



                                          1
        Case 9:19-cr-00030-KLD Document 116 Filed 08/18/20 Page 2 of 2



Chief Judge Brian Morris issued Administrative Order 20-23 with the specific

finding that felony sentencings “cannot be conducted in person without seriously

jeopardizing public health and safety, as contemplated by Section 15002(b)(2) of

the CARES Act,” thereby allowing individual judges to determine whether in

person proceedings would or could seriously jeopardize public health and safety.

Here, Defendant is being sentenced for a misdemeanor crime, has chosen to waive

his right to be present in the courtroom at the sentencing hearing, lives out of state,

and is in close contact with his wife who is a treatment provider for COVID-19

patients. These factors support Defendant’s request to appear by video.

Accordingly,

      The motion is hereby GRANTED. Defendant Nash shall appear before this

Court for sentencing via video teleconference on August 25, 2020, at 10:00 a.m.,

Mountain Standard Time.

      DATED this 18th day of August, 2020.


                                 ____________________________________
                                 Kathleen L. DeSoto
                                 United States Magistrate Judge




                                           2
